Citation Nr: 0917629	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  99-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for hypothyroidism.

2.	Entitlement to service connection for frequent vision 
flashes due to an undiagnosed illness.

3.	Entitlement to service connection for headaches due to an 
undiagnosed illness.

4.	Entitlement to service connection for loss of coordinated 
muscle control due to an undiagnosed illness.

5.	Entitlement to service connection for elevated blood 
pressure due to an undiagnosed illness.

6.	Entitlement to service connection for high cholesterol due 
to an undiagnosed illness.

7.	Entitlement to service connection for high heart rate due 
to an undiagnosed illness.

8.	Entitlement to service connection for low body temperature 
due to an undiagnosed illness.

9.	Entitlement to service connection for frequent urination 
due to an undiagnosed illness.

10.	Entitlement to service 
connection for weight gain due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to 
June 1962 and from January 1991 to July 1991.  He served in 
the Southwest Asia Theatre in 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1998 and June 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

This case was brought before the Board in June 2004, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.

FINDINGS OF FACT

1.	Hypothyroidism was not manifested in active service, and 
any current hypothyroidism is not otherwise etiologically 
related to such service, to include in-service exposure to 
ionizing radiation.

2.	The competent evidence of record indicates symptoms of 
frequent vision flashes are due to hypothyroidism and, as 
such, are not due to an undiagnosed illness.

3.	The competent evidence of record indicates symptoms of 
headaches are due to hypothyroidism and, as such, are not 
due to an undiagnosed illness.

4.	The competent evidence of record indicates symptoms of 
loss of coordinated muscle control are due to 
hypothyroidism and, as such, are not due to an undiagnosed 
illness.

5.	The competent evidence of record indicates symptoms of 
elevated blood pressure are due to hypothyroidism and, as 
such, are not due to an undiagnosed illness.

6.	The competent evidence of record indicates symptoms of 
high cholesterol are due to hypothyroidism and, as such, 
are not due to an undiagnosed illness.

7.	The competent evidence of record indicates symptoms of 
high heart rate are due to hypothyroidism and, as such, 
are not due to an undiagnosed illness.

8.	The competent evidence of record indicates symptoms of low 
body temperature are due to hypothyroidism and, as such, 
are not due to an undiagnosed illness.

9.	The competent evidence of record indicates symptoms of 
frequent urination are due to hypothyroidism and, as such, 
are not due to an undiagnosed illness.

10.	The competent evidence of record indicates symptoms of 
weight gain are due to hypothyroidism and, as such, are 
not due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.	Hypothyroidism was not incurred in or aggravated by active 
duty service, to include in-service exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.311 (2008).

2.	Frequent vision flashes were not incurred in or aggravated 
by active service and are not presumed due to an 
undiagnosed illness as a result of service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).

3.	Headaches were not incurred in or aggravated by active 
service and are not presumed due to an undiagnosed illness 
as a result of service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002; 38 C.F.R. §§ 3.303, 3.317 
(2008).

4.	Loss of coordinated muscle control was not incurred in or 
aggravated by active service and is not presumed due to an 
undiagnosed illness as a result of service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).

5.	Elevated blood pressure was not incurred in or aggravated 
by active service and is not presumed due to an 
undiagnosed illness as a result of service in the 
Southwest Asia Theater of operations during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008). 

6.	High cholesterol was not incurred in or aggravated by 
active service and is not presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).

7.	High heart rate was not incurred in or aggravated by 
active service and is not presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).

8.	Low body temperature was not incurred in or aggravated by 
active service and is not presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).

9.	Frequent urination was not incurred in or aggravated by 
active service and is not presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).

10.	Weight gain was not incurred in or aggravated by active 
service and is not presumed due to an undiagnosed illness 
as a result of service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification by 
August 2006 and April 2007 VCAA notice letters.  The RO's 
notice letters advised the Veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2006 and April 2007 VCAA letters 
provided such notice.

The Board notes that the VCAA letters were sent subsequent to 
the initial unfavorable agency decisions.  However, the Board 
finds that any timing defect with regard to VCAA notice was 
harmless error.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In 
this regard, the notice provided to the Veteran by this 
letter fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and a March 2009 
supplemental statement of the case was provided to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service treatment records identified by the Veteran 
have also been obtained.  He has not identified any 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran 
in locating additional records has been satisfied.  The 
Veteran was afforded a VA examination in May 2005.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

VA is authorized to pay compensation to any Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2011.  Compensation is 
payable under these provisions if by history, physical 
examination and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome; or any 
diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

If there is a diagnosis for the claimed disability, it is not 
an undiagnosed illness and the claim will be evaluated under 
the usual provisions for service connection.  The Veteran and 
his representative have argued that the symptoms of frequent 
vision flashes, headaches, loss of coordinated muscle 
control, elevated blood pressure, high cholesterol, high 
heart rate, low body temperature, frequent urination and 
weight gain are due to an undiagnosed illness.  However, the 
Board observes that a May 2005 VA examination report notes 
these symptoms all occurred during the period of 
hypothyroidism as well as during the early period of hormone 
replacement.  Further, the VA examination report notes none 
of the above symptoms are due to an undiagnosed illness, but 
are all known to be associated with hypothyroidism.  Further, 
the VA examination report notes the Veteran has not 
experienced these symptoms since the stabilization of his 
thyroid hormone.  As such, since the above symptoms have been 
attributed to a diagnosed illness, namely hypothyroidism, 
service connection cannot be granted under the presumptive 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Service connection on a direct basis may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The Board has considered whether the Veteran's hypothyroidism 
and resulting symptomatology are the direct result of his 
active service.  While the evidence reveals that the Veteran 
currently suffers from hypothyroidism, resulting in the 
symptoms outlined above, the competent, probative evidence of 
record does not etiologically link the Veteran's current 
disability to his service or any incident or disorder 
incurred therein, to include in-service exposure to ionizing 
radiation.  There is no competent evidence of record to 
indicate the Veteran sought treatment for or was diagnosed 
with any thyroid disorder while on active duty.  Furthermore, 
the evidence of record indicates the Veteran first developed 
Hashimoto's Thyroiditis in approximately 1996, five years 
after separation of service.

In sum, the Board finds that there is no evidence of 
hypothyroidism in service.  The threshold question therefore 
is whether there is sufficient medical evidence to establish 
an etiological link between the Veteran's currently diagnosed 
hypothyroidism and his active service.  The preponderance of 
the evidence is against this aspect of the Veteran's claim.  

Initially, the Board observes that hypothyroidism is not a 
presumptive disease enumerated in 38 C.F.R. § 3.309(d)(2).  
As such, regardless as to whether the Veteran was exposed to 
ionizing radiation in active service, service connection may 
not be presumed in the instant case.  See 38 C.F.R. §§ 3.307, 
3.309(d).

Historically, the Board observes the Veteran served as a 
fight engineer on missions transporting cargo in and out of 
Saudi Arabia and Kuwait returning to New Jersey and Nevada.  
According to a May 2001 Air Force Memorandum and dose 
estimate, assuming the worst case scenario in which the 
Veteran was surrounded by 25mm M919 kinetic energy 
cartridges, the Veteran was exposed to 10 millirems of 
radiation during a three day flight in February 1991.  The 
May 2001 Memorandum further notes that, in accordance with 
10 C.F.R. § 20.1301, individual members of the public should 
not exceed 100 millirems of radiation in one year.  As such, 
the May 2001 memorandum concludes the Veteran's radiation 
exposure was within the limit acceptable to individual 
members of the public.

The Board notes that the record contains a difference of 
opinion on whether the Veteran's hypothyroidism, and 
resulting symptoms, are etiologically related to his active 
service.  In this regard, the Veteran has submitted November 
1998 and August 2004 statements by Dr. Martin, a private 
physician and retired colonel in the Air Force Reserve.  In 
his statements, Dr. Martin opines that the Veteran's 
hypothyroidism is a direct result of exposure to radiation 
during active service in 1991.  Dr. Martin observes that the 
Veteran's health was excellent prior to the Gulf War and, 
beginning in 1996, he began to experience health problems 
that were later diagnosed as hypothyroidism.

However, a May 2005 VA examiners and February 2009 Radiation 
Review both concluded that the Veteran's hypothyroidism is 
unlikely a result of radiation exposure during active 
service.  In this regard, both the May 2005 VA examination 
report and February 2009 Radiation Review observe the Veteran 
was exposed to well below what is considered the upper limits 
of annual nonoccupational exposure to radioactivity.  The May 
2005 VA examination report also notes that Hashimoto's 
Thyroiditis is a common condition, often occurring for no 
apparent reason.  Finally, the February 2009 Radiation Review 
notes that laboratory analysis of the Veteran's urine 
performed by VA in 1998 indicates uranium levels of 0.0067 
mcg U/g creatinine, which is below the geometric mean for the 
general population.  As such, both the May 2005 VA 
examination and February 2009 Radiation Review found the 
Veteran's hypothyroidism is not related to in-service 
radiation exposure.

In deciding whether the Veteran's left eye disorder is 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

Here, there are legitimate reasons for accepting the VA 
examiner and Radiation Report's unfavorable medical opinions 
over the favorable private physician's statement.  With 
regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Also, a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

While the Veteran's private physician offers a rationale for 
his opinion, the Board finds that this opinion was not 
rendered after a complete review of the evidence of record.  
In addition, Dr. Martin did not examine the Veteran's entire 
claims folder, but appears to have relied solely on the 
Veteran's reported history.  The Board acknowledges that it 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In the instant case, however, Dr. Martin's 
statements fail to take into account the actual dose of 
radiation exposure incurred by the Veteran, which the Board 
again notes was well within the limit of the individual 
members of the public.  As such, Dr. Martin's opinions are 
not probative enough to warrant entitlement to service 
connection.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
In comparison, the VA examiner's opinion and VA Radiation 
Review were rendered after a review of the claims file, 
including the Veteran's pertinent medical records and history 
and were based on actual levels of radiation exposure.  Thus, 
the Board finds that the VA examiner's May 2005 opinion and 
the February 2009 Radiation Review are accordingly more 
probative than the opinions rendered by Dr. Martin.

The Board acknowledges that the Veteran himself has claimed 
his hypothyroidism and resulting symptoms arise from his in-
service radiation exposure.  However, the Board notes that as 
a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, both the May 2005 VA examiner and February 2009 
Radiation Review found it unlikely that the Veteran's 
hypothyroidism is etiologically related to his active 
service, to include in-service exposure to ionizing 
radiation.  While the Veteran has submitted a medical opinion 
in support of his claim, the Board finds that this opinion is 
not probative, as it is conclusory and not supported by the 
evidence of record.  There is no other competent medical 
evidence included in the record to support the Veteran's 
claim.  In addition, the presumption of service connection 
does not apply in the instant case, as hypothyroidism is not 
listed as a presumptive disease in 38 C.F.R. § 3.309(d).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hypothyroidism and resulting symptoms, and the benefit of the 
doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 
2002).



ORDER

Service connection for hypothyroidism is denied.

Service connection for frequent vision flashes is denied.

Service connection for headaches is denied.

Service connection for loss of coordinated muscle control is 
denied.

Service connection for elevated blood pressure is denied.

Service connection for high cholesterol is denied.

Service connection for high heart rate is denied.

Service connection for low body temperature is denied.

Service connection for frequent urination is denied.

Service connection for weight gain is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


